El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
El presente es nn recurso de revisión interpuesto de acuerdo con la sección 27 de la Ley No. 85 de 1928, sobre In-demnizaciones por Accidentes del Trabajo, (Soltero, Supt. de Seguros v. Foote, Juez, 41 D.P.R. 509), y tramitado siguiendo las reglas fijadas en el caso de Aguadilla Lighter & S. Co. v. Soltero, 43 D.P.R. 219.
 Se queja la Mayagüez Dock & Skipping Co. de que el Superintendente de Seguros aplicó indebidamente a sus obreros el No. 7309 del manual “Workmen’s Compensation Insurance.” Sostiene que deben aplicársele los números 7034 y 7317 del indicado manual.
La posición de la compañía se expone en una carta diri-gida por su Presidente al Superintendente de Seguros que dice:
“Nos permitimos referirnos a la entrevista recientemente soste-nida con Ud. por el que suscribe, en relación con los' tipos de -seguro de nuestros obreros.
*254“Para su conocimiento acompañamos copia de la carta que con fecha noviembre 28 ppdo. dirigimos al Tesorero de Puerto Rico cuando primeramente expusimos a dicbo Departamento nuestros pun-tos de vista sobre el particular.
“Mientras tanto y luego de habernos entrevistado con Ud. hemos obtenido un manual de "Workmen Compensation Insurance y el bole-tín No. 1 contentivo de los tipos aplicables en Puerto Rico, este último suministrádonos por Vuestra oficina.
“Habiendo estudiado algo dicho manual y de acuerdo con el cri-terio que, a nuestro mejor entender, hemos podido formar, somos de opinión que los trabajadores que empleamos en nuestros almacenes no pueden considerarse como los comúnmente conocidos por ‘Stevedores.’ Nos parece que estos trabajadores son aquéllos directamente relacionados con la carga y descarga de barcos, tales como los que trabajan a bordo de los propios barcos y en los muelles de espigón adonde atracan vapores, mientras que los trabajadores que utilizamos nosotros en nuestros almacenes hacen solamente el trabajo de mover cargas en carretillas o a mano de un lado para otro y más bien caen bajo la clasificación ‘Storage Warehouses’ code No. 8291, cuyo tipo es $2.47 o si acaso bajo la clasificación de ‘Warehousing’ code No. 8292, tipo $2.67. En realidad el negociado en relación con el cual utiliza-mos nuestros trabajadores es el de almacenaje, recibo y despacho de mercancía en almacenes, o sea el propiamente llamado en los Estados Unidos ‘Warehouses’ o ‘Storage Business.’
“Al querérsenos aplicar la clasificación ‘Stevedores’ se confunde nuestro negocio con el de muelles de espigón adonde atracan vapores y adonde trabajan los jornaleros conocidos ‘Longshoremen’ que son los que, como Ud. sabe, hacen el trabajo propiamente llamado ‘Steve-doring. ’
“Solicitamos, pues, que en lugar de la clasificación No. 7309 que se nos ha aplicado, se nos aplique la No. 8291 correspondiente a ‘Storage Warehouse’ o si acaso la No. 8292 correspondiente a ‘Warehousing. ’
“Bajo la clasificación ‘Stevedoring’ existe la No. 7317 para los trabajadores que, como en el caso de los nuestros, no tienen relación con grúas o eslingas (hoisting of cargo) cuya clasificación, a la que le corresponde un tipo más bajo que a las indicadas arriba, nos re-sultaría más beneficiosa, pero no pretendemos que se nos asigne esa clasificación, porque en realidad no es aplicable a nosotros, ya que nuestros trabajadores no hacen en absoluto el trabajo de ‘Stevedor-ing.’ El trabajo que ellos hacen es solaménte el de recibo y despa-cho en almacenes o depósitos.
*255"Una inspección ocular de nuestro negocio comprobaría este aserto y tendería a que desaparezca la confusión que existe y se nos apliquen las clasificaciones que realmente nos corresponden. Por consiguiente nos permitimos sugerir a Ud. la conveniencia, o tal vez la necesidad que bay de esa inspección, suplicándole, que si a bien lo tiene, se sirva disponer que la misma se Reve a efecto.
"En cuanto a los hombres que tripulan las embarcaciones que usa-mos para el servicio de alijos en este puerto, a éstos también se les ba aplicado las clasificaciones ‘Stevedoring’ (N.O.O.) No. 7309 cuyo tipo es $7.51. Estos hombres no hacen tampoco el trabajo de ‘Stevedores.’ El manual da una clasificación para ‘Barges, scows, lighters’ y siendo muestro negocio precisamente el de transportar carga mediante anco-nes o barcazas (lighters), nos parece que ésta es la clasificación que nos corresponde y nos permitimos pues someter este punto a su consi-deración.
‘‘Quedan luego los tripulantes u operadores de las lanchas remol-cadoras y los jornaleros que trabajan en la composición y reparación de embarcaciones, a los cuales se les ha aplicado la clasificación No. 7088, cuyo tipo es $5.09.. Como Ud. v'erá, el manual da una clasifi-cación de ‘Tug boats’ para los primeros y de ‘Boat building’ (N.O.C.) para los segundos. También nos permitimos llamar su atención a estas clasificaciones.
‘‘Olvidábamos hacer mención de los dependientes de muelle y al-macén, los cuales, según su carta sept. 12, 1928, caen bajo la clasifi-cación 8709, que paga 97‡ cada $100. Sin embargo, se nos ha apli-cado la clasificación 7088, que paga $5.09.”
Y la del Superintendente en su carta contestación, de la cual transcribimos lo que sigue:
* * * * * * *
‘‘Esta imposición preliminar corresponde, según los hechos del caso, al período contributivo de agosto 13, 1928 a junio 30, 1929.
‘‘La liquidación hecha por el Tesorero de Puerto Rico es como sigue:

Clave Ocupación Tipo Jornales Cuotas

7309 Carga y desearga de vapores-7. 51 $42, 000 $3,154. 20
8810 Oficina_ 0. 05 5, 000 2. 50'
7088 Servicio de alijo_ 5. 09 7, 360 374. 64
Total- $54, 360 $3, 531. 34



*256“A los efectos de hacer más clara la discusión, de su caso separa-remos la cuestión en dos partes, a saber:
“a-. — Lo que respecta a los dependientes de muelle.
“Z>. — Lo que respecta a la clasificación gobernante de su riesgo,
“Respecto a la primera parte del problema esta Superintendencia resuelve el caso a su favor por estar absolutamente de acuerdo con las disposiciones del Manual, esto es, se resuelve que los $2,500 de' payroll sometidos con su planilla y que corresponden a la clasificación-de empleados de almacén deben ser sometidos a un tipo de 97‡ bajo-la clave 8709.
“Respecto a la segunda parte, esto es, a la naturaleza y clasificación de su riesgo la resolución es como sigue:
“1. — Su negocio es un negocio de carga y descarga en el puerto-de Mayagüez. Las operaciones de carga y descarga están agrupadas-a los efectos de la imposición de la prima sin tomar en consideración si esas operaciones se llevan a cabo en sitios donde hay muelles o en sitios donde hay-malecón. Esto es, la alegación específica de que difiere en cuanto a las condiciones del puerto de otros trabajos o indus-trias de la misma naturaleza, es inmaterial.
“La palabra ‘stevedoring’ se refiere al trabajo que hace el esti-bador, que de acuerdo con el diccionario de Webster es:
“ ‘one whose occupation is to load and unload vessels in port/
“Por esta definición se ve que es inmaterial cuál ha. de ser o cuál sea la condición del puerto.
“Además, no hay nada en el Manual que diferencie el trabajo em un puerto del trabajo en cualquier otro puerto.
“Respecto al modo de llevar a cabo el trabajo es que realmente hay una distinción, que es la siguiente:
“a. — Si la carga y descarga se hace exicluswamente a mano y por medio de carretones de mano, la ocupación de ‘Stevedoring’ cae bajo una clasificación.
—Si por el contrario el trabajo se lleva a cabo en cualquier otra forma, esto es, que no sea exclusivamente a mano o por medio-de carretones de mano, entonces la ocupación cae bajo otra clasifi-cación.
“Las disposiciones del Manual son claras y terminantes: Res-pecto a la primera clasificación a que nos hemos referido, el texto exacto del manual es como sigue:
“ ‘Stevedoring — by hand or by means of hand trucks exclusively —no hoisting of cargo (N.P.D. in connection with a single vessel.) This classification is available only upon specific assignment of the rating organization having jurisdiction. When policies are issued *257covering both “Stevedoring (N.O.C.)” and “Stevedoring — by hand or by means of hand trucks exclusively,” an explanatory endorsement shall be attached providing that no division of payroll will be permitted in connection with the loading and unloading of any one vessel. ’
! ‘ Respecto a la segunda, el texto del Manual es exactamente como sigue:
“ 'Stevedoring (N.O.-C.) Drivers, Chauffeurs and their helpers .must be rated as No. 7309 “Truckmen.” “Stevedoring — Tallymen and checking clerks engaged in connection with stevedoring work.” 8709.’
“Bn relación con la primera clasificación hay dos puntos impor-tantes a considerar que son: — ■
“1. — Las palabras 'no hoisting of cargo’, y
“2. — El ‘ (N.P.D. in connection with a single vessel.)’
“El adverbio ‘no’ tiene una importancia extraordinaria según puede v’erse en la página 12-a penúltimo párrafo que dice así:
“ ‘When a classification includes a restrictive clause beginning with “no” or “not” such classification shall not be available for any risk which includes any operation described in such restrictive clause. ’
“La disposición que antecede es terminante; pero hay aún más, la nota primera al pie de la clasificación 7317, página 80 del Manual dice así: 'this classification is available only upon specific assignment of the rating organization having jurisdiction,’ lo que demues-tra que la aplicación de la clasificación 7317 es tan peligrosa que no puede hacerse sin que haya sido previamente consultada al y acep-tada por el Superintendente de Seguros quien, de acuerdo con la ley, tiene jurisdicción exclusiv'a en lo que respecta a la fijación de tipos.
“Si tomamos en consideración además la regla ‘a’ de las que se refieren a la división del payroll, página 10 del Manual y que dice así:
“ ‘The term “Risk”, as used in this Manual, shall mean and include the entire operations of one employer within a given state’, y si además tomamos en consideración el hecho de que todas sus ocu-paciones constituyen un riesgo y que este riesgo es el que corresponde al negocio de carga y descarga de barcos y que sus actividades son ‘in connection with the loading and unloading of vessels’ sin que para los efectos del argumento y de la ley sea relevante el que el peligro de la eslinga exista por voluntad del patrono o por necesida-des circunstanciales del trabajo en sí, siempre que sea una realidad la existencia de la eslinga dentro del campo de sus operaciones por *258estar su negocio en conexión con la carga y descarga de barcos que usan la eslinga, tenemos que llegar a la conclusión que el caso de la Mayagüez Dock and Shipping Co., Inc., es un caso claro bajo la cla-sificación 7309 N.O.C. que liemos citado más arriba.
“De acuerdo con esta decisión por la presente se resuelve que en consonancia con la planilla rendida por el patrono en 25 de octubre de 1928 y que obra en los archivos del Departamento de Hacienda, la liquidación del caso de la Mayagüez Dock & Shipping Co. Ine., y la cuota provisional a pagar por concepto de seguro en el Fondo del Es-tado durante el período comprendido entre agosto 13, 1928 y junio 30, 1929 debe ser como sigue:



Como puede verse, el Superintendente aceptó una de las objeciones de la compañía, la referente a los dependientes de muelle. Mantuvo su criterio en las otras cuestiones levan-tadas.
Oreemos que el Superintendente de Seguros obró correc-tamente al adoptar como guía el manual “Workmen’s Compensation Insurance.” No quiere ello decir, sin embargo, que deba seguirse ciegamente. Si las peculiares circunstancias de las condiciones en que se trabaje en Puerto Rico así lo de-mandaren, deben dichas circunstancias tomarse en conside-ración.
La carta de la Mayagüez Dock & Skipping Co., da la idea de que su negocio es simplemente el de un almacén de depó-sito, y no es en verdad así. Ella realiza la carga y descarga de buques en el puerto, tomando el cargamento en sus lan-chas y ancones al costado de los buques y trasladándolo a su muelle donde lo almacena y donde en su oportunidad lo en-trega a las personas a quienes se destina.
En tal virtud no puede negarse que la calificación de es-tibadores para aquéllos de sus obreros que se dedican a la *259carga y descarga de buques, es en verdad la procedente. En la carga y descarga de las lanchas y ancones al buque y del buque a las lanchas y ancones, úsanse los mismos aparatos que en la carga y descarga de dichos buques cuando atracan a los muelles de ribera o espigón. Quizá el riesgo sea mayor cuando se trata de la carga y descarga por medio de lanchas y ancones.
El traslado del cargamento de las lanchas y ancones .al muelle, puede que sea distinto, lo mismo que la estiba de la carga en el muelle, y su entrega, pudiendo dichas operacio-nes verificarse a mano o por medio de' carretillas de mano so-lamente.
Es éste el único punto en que nos parece lógica la conten-ción de la Mayagüez Dock & Shipping Co. Quizá pueda es-tablecerse una clara distinción entre los obreros que se dedi-can a un trabajo y a otro, o tal vez siendo los mismos obre-ros los que hacen uno y otro trabajo, se pueda adoptar al-guna regia equitativa que fije un promedio en los pagos para calcular el tanto por ciento que deba satisfacerse por la prima del seguro. Deben existir precedentes, y el mismo manual al parecer lo indica al referirse como a algo aparte a los esti-badores que realizan su trabajo exclusivamente a mano y por medio de carretones a mano, en cuyo caso no existe el riesgo de la eslinga.
Las alegaciones y las constancias del expediente, no con-tienen los datos necesarios para establecer por nosotros mis-mos la distinción o fijar la regia. Lo más que podemos hacer en justicia para ambas partes es devolver el asunto al Supe-rintendente para que lo abra de nuevo a investigación y lo resuelva de acuerdo con los hechos y las circunstancias con-currentes y habiendo en consideración lo que se deja expre-sado en el párrafo anterior.
El Juez Asociado Sr. Córdova Dávila no intervino.